Ewing, Judge,
delivered the opinion of the court.
This was an action for an alleged breach of warranty of soundness in the sale of a horse. The answer denied any warranty.
The only questions for our consideration arise upon the instructions. All the instructions asked by the appellant, with one exception, were given. The one refused was erroneous, because the words it assumed as having been used by the vendor in the sale of the horse, and which the court was asked to declare did not amount to a warranty, were not the *258statements proved to have been made by him, or, at any rate, not all the facts in the case tending to establish a warranty.
The law applicable to the case was properly declared in the instruction given at the instance of the respondent.
Judgment affirmed;
Judge Scott concurring. Judge Nap-ton absent.